Citation Nr: 1104122	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of prostate 
cancer, status post-radical prostatectomy with residual scar and 
mild urinary leakage, as due to herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to prostate cancer.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity as due to herbicide (Agent Orange) 
exposure.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity as due to herbicide (Agent Orange) 
exposure.

5.  Entitlement to service connection for inflamed compound nevus 
of the left neck and actinic keratosis of the scalp and forearm 
as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Denver, 
Colorado.  The Veteran testified before the undersigned Veterans 
Law Judge in February 2006; a transcript of that hearing is 
associated with the claims folder.

In May 2006, the Board denied entitlement to all of the above 
issues.  The Veteran subsequently appealed to the Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Joint Motion 
for Remand, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.  By a June 2009 Order of 
the Court, the Court granted the Joint Motion for Remand, vacated 
the May 2006 Board decision as it pertains to these issues, and 
remanded the matter for readjudication.  Thereafter, the Board 
remanded this appealed in September 2009 for evidentiary and 
procedural development in accordance with the June 2009 Joint 
Motion for Remand.  As discussed below, the Board finds that 
there was not substantial compliance with its remand directives 
and another remand is therefore regrettably necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the 
claimant, as a matter of law, the right to compliance with the 
remand order)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this appeal in September 2009, citing a need 
for compliance with the June 2009 Joint Motion for Remand (JMR) 
instruction to "obtain relevant records, including but not 
limited to [the Veteran's] personnel file and the positions of 
the ships upon which [the Veteran] served during his service in 
Vietnam, particularly with respect to any travel by those ships 
on the in-land waterways of Vietnam, before re-adjudicating [the 
Veteran's] claim."  In its remand, the Board noted that the 
Veteran served aboard two ships during his period of active duty 
service, the U.S.S. Trathen (DD-530) and the U.S.S. Edson (DD-
946), and that he had specifically asserted that the U.S.S. Edson 
travelled the Saigon River in conjunction with a February 16, 
1966, assignment to escort a truck convoy from the Third Marine 
Division from Da Nang to the vicinity of Hue.

As discussed below, the Agency of Original Jurisdiction (AOJ) has 
not adequately exhausted all possible sources of information 
pertaining to this request.  See 38 C.F.R. § 3.159(c)(1) (2010).  
Therefore, it has not substantially complied with the Board's 
remand and this appeal must be returned for further development.  
See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on 
the claimant, as a matter of law, the right to compliance with 
the remand order).  

The AOJ contacted the National Archives and Records 
Administration (NARA) in March 2010 and requested the information 
discussed above.  In April 2010, the AOJ received copies of the 
U.S.S. Edson's deck logs for the period from February 16 to 18, 
1966.  No information was provided regarding the position(s) of 
the U.S.S. Trathen and U.S.S. Edson for the periods during which 
the Veteran served aboard each vessel.  An April 2010 letter from 
NARA did, however, state that if the AOJ provided information 
regarding a specific time period to search for information 
pertaining to the U.S.S. Trathen, it could fulfill the request.  

Pertinent to the current remand, no follow-up request was ever 
sent to NARA despite evidence in the file clearly showing the 
dates the Veteran served aboard the U.S.S. Trathen.  Also notable 
is the fact that the AOJ did not notify NARA that it had not 
adequately responded to the VA's request for information 
regarding the ships' locations and/or positions for the Veteran's 
period of service.  Under these circumstances, the AOJ should 
resubmit its request to NARA, albeit with more specific 
information than that provided in the March 2010 request.  
Additionally, it should consider whether other source(s) exist 
which might possess the information requested.  

The Board notes that it originally identified February 16, 1966, 
as the date the U.S.S. Edson escorted a truck convoy, however, 
other information in the claims file reflects that the escort 
took place beginning on February 19, 1966.  Therefore, the AOJ 
should request the deck logs for the rest of February 1966.  It 
should also request the deck logs for the months of November 
1965, December 1965, and January 1966 based on a buddy statement 
of record which states that the U.S.S. Edson steamed up the 
Saigon River around Christmas 1965.  Finally, to assist NARA in 
researching additional deck logs, the AOJ should contact the 
Veteran and ask him to provide more specific date information 
(month and year) regarding when he believes the U.S.S. Edson 
participated in Brown Water activities in Vietnam.  

In addition to the above development, the Veteran should be 
scheduled for a VA examination to obtain medical opinions as to 
the etiology of his claimed disorders.  The claims file reflects 
that the Veteran was previously examined for his claimed 
disabilities in October 2003, but no etiological opinion(s) was 
provided by the examiner.  As such, this examination is 
inadequate for purposes of the determination being made, and VA 
is required to correct such error.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
submit more specific date information (i.e., 
month and year) regarding when the U.S.S. 
Edson participated in Brown Water activities 
in Vietnam (service on the in-land waterways 
of Vietnam).  Allow a reasonable time for 
response.  

2.  After receipt of any additional 
information from the Veteran, request the 
following information and any supporting 
documentation from NARA and any other 
appropriate source(s).  Any requests should 
be documented in the claims file, including 
negative responses or requests for additional 
information.  Requests must continue until 
the AOJ concludes that the records and/or 
information sought does not exist or that 
future requests would be futile.  

	(a) Information, including but not limited 
to ship histories and operational reports, as 
to when the U.S.S. Trathen (DD-530) was 
stationed off the coast of Vietnam for the 
period from January 15, 1963, to February 26, 
1965, and whether it entered any in-land 
waterways of Vietnam during those periods 
identified.  

	(b) Information, including but not limited 
to ship histories and operational reports, as 
to when the U.S.S. Edson (DD-946) was 
stationed off the coast of Vietnam for the 
period from February 26, 1965, to August 2, 
1966, and whether it entered any in-land 
waterways of Vietnam during those periods 
identified.  

	(c) Deck logs for the U.S.S. Edson for the 
period from February 19, 1966, to February 
28, 1966.  

	(d) Deck logs for the U.S.S. Edson for the 
period from November 1, 1965, to January 31, 
1966.  

	(e) Deck logs for any other periods of 
time identified by the Veteran as possible 
dates of Brown Water service.  

3.  If any of the above evidence/information 
is not obtained following reasonable efforts, 
the AOJ should notify the Veteran that such 
records are not available, explain the 
efforts made to obtain to the records, 
describe any further action VA will take 
regarding the claim, and inform the Veteran 
that it is ultimately his responsibility for 
providing the evidence.

4.  After any outstanding evidence has been 
received, schedule the Veteran for a VA 
examination with an appropriate clinician.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims folder 
was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
prostate cancer residuals, erectile 
dysfunction, peripheral neuropathy of the 
lower extremities, and skin disorder to 
include any residuals of an inflamed compound 
nevus of the neck.  The examiner should then 
provide opinions as to the following 
questions.  Any opinion(s) should be 
supported by a rationale that includes any 
pertinent findings from the record and 
considers both the medical and lay evidence: 

	(a) Whether any prostate cancer, erectile 
dysfunction, peripheral neuropathy of the 
lower extremities, or skin disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally related, in any part, 
to the Veteran's military service, to include 
possible exposure to an herbicide agent 
(Agent Orange).  

	(b) Whether erectile dysfunction is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), due to (caused by) or 
chronically worsened by (aggravated by) the 
Veteran's prostate cancer, to include any 
current residuals.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
claims on appeal.  Unless the benefits sought 
on appeal are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

